Citation Nr: 0516368	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-32 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
service-connected bilateral hearing loss prior to October 31, 
2003, and to an evaluation in excess of 10 percent from 
October 31, 2003.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1954.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA), Cleveland, Ohio, Regional Office (RO), issued 
in February 2003, which, in pertinent part, granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation for that disability.  The veteran 
timely disagreed with that evaluation.  After the RO issued a 
July 2003 statement of the case (SOC), the veteran's timely 
substantive appeal was received in November 2003.  By a 
decision issued in November 2003, the RO assigned a 
compensable, 10 percent initial evaluation for the veteran's 
bilateral hearing loss, effective October 31, 2003.  However, 
as this increased initial evaluation is not the maximum 
schedular evaluation available, the appeal remains in 
contention.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  

The claim on appeal in this case, for an initial evaluation 
in excess of 10 percent for tinnitus, was submitted in April 
2003, and is thus subject to the stay based on the Court's 
decision in Smith.  Therefore, the Board has not adjudicated 
the claim for an initial evaluation in excess of 10 percent 
for tinnitus at this time.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  A January 2003 audiologic examination disclosed level VI 
hearing in the left ear and level I hearing in the right ear.

3.  Audiologic examination conducted on October 31, 2003 
disclosed level VI hearing in the left ear and level II 
hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to October 31, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent from October 31, 2003, for bilateral hearing loss, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the staged initial evaluation 
assigned for his bilateral hearing loss should be increased.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Thus, the VCAA applies to this claim, since it 
was submitted in November 2002, after the enactment of the 
VCAA.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
After receiving the veteran's informal claim for service 
connection for hearing loss, the RO issued a letter in early 
November 2002 which advised the veteran of the criteria for 
entitlement to service connection, and advised the veteran 
generally of the duties owed to him by VA under the VCAA.  
The letter also specifically advised the veteran of the 
evidence that VA would assist him to obtain, and advised the 
veteran of his responsibility to identify or submit evidence.  
The letter advised him that he had up to one year to submit 
evidence.  

The rating decision issued in February 2003 advised the 
veteran of the criteria for a compensable evaluation for 
bilateral hearing loss.  In July 2003, the RO issued a SOC 
which included the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA, in addition to 
providing the complete text of such governing regulations as 
38 C.F.R. § 3.385.

The veteran was afforded a second VA audiologic examination, 
in October 2003, having previously been afforded VA 
examination in January 2003.  The RO issued a March 2004 
letter advising the veteran of the duties owed to the veteran 
under the VCAA, and asking the veteran to provide an address 
or other information, together with authorization, so that 
identified private clinical records could be obtained.  The 
veteran stated that he had previously provided that 
information.  An unsigned, undated authorization form 
apparently submitted in November 2002 includes an address for 
two private employers identified by the veteran, with a 
notation that each of those employers had been sold to a 
larger company in the 1990's.

The RO issued a supplemental statement of the case (SSOC) in 
November 2004.  The SSOC advised the veteran of the complete 
text of 38 C.F.R. § 4.85, including the table used to 
determine the numeric designation for a level of hearing 
impairment and the table used to convert the numeric 
designations of hearing loss to the assigned disability 
level.  That SSOC also advised the veteran that evaluation of 
hearing loss disability was determined by current symptoms of 
hearing loss.

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim.  
The veteran did receive notice of the VCAA prior to initial 
adjudication of the claim, and again received notification 
which the Board believes to be in compliance with the VCAA 
prior to the November 2004 reevaluation of the claim.  One 
year has elapsed since the veteran received notice of the 
provisions of 38 C.F.R. § 3.159, in July 2003, and the Board 
is not precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  The Board notes that the veteran 
received notice of the provisions of the VCAA and of the 
criteria for service connection prior to the initial rating 
decision which granted service connection for hearing loss 
and which is the rating decision underlying this appeal.

Moreover, the multiple notices provided to the 
appellant, including the full text of 38 C.F.R. § 3.159, 
have satisfied the duty to notify the veteran of each 
and every provision of the VCAA.  The current decision 
in Pelegrini noted that a VCAA notice consistent with 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  As the Board 
has noted above, the appellant has been afforded 
numerous opportunities to submit additional evidence, 
and notice of the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  The Board finds that the 
requirements set forth in Pelegrini have been satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005).  In 
particular, it appears that employment medical records 
identified by the veteran would not be relevant to the 
current evaluation of his hearing loss, as VA examinations 
conducted following the submission of the claim are of 
record.  In contrast, any audiologic evaluations conducted by 
the identified private employers, who employed the veteran 
from 1955 to 1970 and from 1970 to 1995, would not be 
relevant to the current evaluation of the veteran's hearing 
loss disability, the issue on appeal.  

Moreover, in an April 2004 statement, the veteran noted that 
the companies he worked for had been sold and closed up, and 
he indicated that he knew there was "no way" he could get 
his records.  Remand for further attempts to locate addresses 
of the veteran's former employers to attempt to obtain 
records the veteran now believes to be unavailable is not 
required under the VCAA.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  



Claim for Increase in an Initial Staged Evaluation, 
Applicable Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.   See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 C.F.R. §§ 
4.85, DC 6100, 4.86, 4.87.  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, using Tables VI, VIA and VII 
contained in 38 C.F.R. § 4.85.  

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIA (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The veteran's hearing loss disability 
does not fall within this pattern, and this provision is not 
applicable.

Factual background

After the veteran submitted the November 2002 claim for 
service connection for hearing loss, VA examination was 
scheduled.  January 2003 VA audiologic examination disclosed 
that the veteran's right ear hearing thresholds were 35 dB at 
500 Hz, 35 dB at 1000 Hz, 50 dB at 2000 Hz, 55 dB at 3000 Hz, 
and 70 dB at 4000 Hz, for a four-frequency loss of 53 dB.  
Left ear thresholds were 55 dB at 500 Hz, 65 dB at 1000 Hz, 
65 dB at 2000 Hz, 70 dB at 3000 Hz, and 85 dB at 4000 Hz, for 
a four-frequency average loss of 71.  Speech reception 
threshold in the right ear was 96 percent at 40 dB; speech 
recognition was 80 percent in the left ear at 65 dB, using 
the Maryland CNC word test.

October 2003 VA audiologic examination disclosed that the 
veteran's right ear hearing thresholds were 40 dB at 500 Hz, 
35 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 70 
dB at 4000 Hz.  Left ear thresholds were 60 dB at 500 Hz, 60 
dB at 1000 Hz, 65 dB at 2000 Hz, 70 dB at 3000 Hz, and 85 dB 
at 4000 Hz.  Speech reception threshold in the right ear was 
88 percent; speech recognition was 76 percent in the left 
ear, using the Maryland CNC word test.

Analysis

A.	Claim for compensable evaluation prior to October 31, 
2003

The only examination of the veteran's hearing conducted 
following the veteran's submission of the November 2002 claim 
for service connection for bilateral hearing loss but prior 
to October 31, 2003 was conducted in January 2003.  
Therefore, the evaluation of the veteran's hearing loss 
disability prior to October 31, 2003 must be based on the 
report of the January 2003 VA examination.  

At the time of that examination, the veteran's right ear 
hearing acuity showed a four-frequency average loss of 53 dB, 
and his speech recognition was 96 percent, for a level I 
hearing impairment designation under Table VI.  The veteran's 
left ear four-frequency average hearing loss was 71 dB, with 
80 percent speech recognition.  Applying these results to 
38 C.F.R. § 4.85, using Table VI, the veteran has level IV 
hearing in the left ear.  However, since the veteran's 
hearing thresholds in the left ear were 55 decibels or more 
at each level tested, evaluation of his hearing impairment 
designation must also consider Table VIa.  Under Table VIa, a 
level VI is applicable.  

Taking the hearing impairment designation most favorable to 
the veteran, a level VI designation for the left ear, 
together with a level I designation for the veteran's right 
(better) ear, under Table VII, a noncompensable evaluation is 
assignable for this period.

There is no other audiologic examination of record for this 
period.  Audiologic examinations conducted prior to the 
veteran's November 2002 submission of a claim for service 
connection for hearing loss are of record, but, as those 
examinations were conducted prior to the claim for service 
connection, and as the clinical records reflect that the 
veteran underwent surgery on the left ear prior to the 
November 2002 claim, those audiologic examination reports are 
not relevant to the determination of the initial evaluation 
of the veteran's hearing loss disability, which encompasses 
disability during the time period from submission of the 
claim through October 30, 2003.

The available evidence has been applied to the tables set 
forth in 38 C.F.R. § 4.85 in the most favorable manner, and 
that mechanical application shows that the evidence is not in 
equipoise to warrant a compensable evaluation prior to 
October 31, 2003.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  The veteran is not 
entitled to an initial compensable evaluation for bilateral 
hearing loss prior to October 31, 2003.  

B.	Claim for initial evaluation in excess of 10 percent 
from October 31, 2003

On VA audiologic examination conducted on October 31, 2003, 
the veteran's right ear average hearing loss was essentially 
unchanged from the January 2003 test, as the results showed a 
5-decibel improvement at one tested level and a 5-decibel 
decrease in hearing acuity at one of the tested levels.  
However, his speech recognition in the right ear was 
evaluated as 88 percent, a slight decrease.  Applying these 
results to Table VI results in designation of level II 
hearing impairment for the veteran's right ear.  

The veteran's left ear hearing acuity was essentially 
unchanged, except for a 5-decibel improvement at one of the 
four levels included in computation of the four-frequency 
average hearing loss.  The speech recognition score decreased 
from 80 percent to 76 percent.  As noted above, the veteran's 
hearing loss disability falls within this pattern described 
for potential application of Table VIa, and this provision 
will be considered.  Applying these results under 38 C.F.R. 
§ 4.85, using Table VI, the veteran has level IV hearing in 
the left ear.  However, under Table VIa, a level VI is 
applicable.  

Applying the veteran's level II right ear hearing and level 
VI left ear hearing, a 10 percent evaluation, but no other 
evaluation, is assignable under Table VII, 38 C.F.R. § 4.85.  

The available evidence has been applied to the tables set 
forth in 38 C.F.R. § 4.85 in the most favorable manner, and 
that mechanical application shows that the evidence is not in 
equipoise to warrant a compensable evaluation prior to 
October 31, 2003.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  The veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
bilateral hearing loss prior to October 31, 2003.  

The veteran stated that he was not able to hear his wife 
speaking, even from four feet away, without his hearing aids.  
He also stated that, if his wife tried to talk to him while 
he was in another room, he was unable to understand her.  The 
Board finds that the veteran's statements do not raise a 
claim for extraschedular consideration under 38 C.F.R. 
§ 3.321.  The statements by the veteran's representative on 
his behalf do not include a specific argument that the 
veteran meets the criteria for an increased initial 
evaluation, for either period of the staged rating, on an 
extraschedular basis.  In any event, the facts described by 
the veteran do not meet the criteria for extraschedular 
evaluation.  

The veteran also argued that he was entitled to an increased 
evaluation for hearing loss because he has ringing in the 
ears.  As those symptoms have been separately evaluated and 
are compensated under the diagnostic code for tinnitus, those 
symptoms cannot be used to support an increased initial 
evaluation for bilateral hearing loss, either on a schedular 
or an extraschedular basis.  The record is devoid of evidence 
that there is some impairment due to the veteran's bilateral 
hearing loss that is not considered in the regular schedular 
standard.  

Therefore, the Board is not required to address whether the 
veteran is entitled to an increased initial evaluation for 
his hearing loss on an extraschedular basis, nor is Remand 
for consideration of an extraschedular evaluation for the 
service-connected hearing loss disability required.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).




ORDER

The appeal for a compensable initial evaluation for bilateral 
hearing loss prior to October 31, 2003, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for bilateral hearing loss from October 31, 2003, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


